internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-106527-03 date date legend trust taxpayer daughter company accountant tax advisor date date date year year dollar_figurea dollar_figureb dear sir this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayer's generation-skipping_transfer gst tax exemption to certain transfers to an irrevocable_trust a summary of the facts and representations submitted is as follows on date taxpayer formed the trust for the benefit of daughter and her issue plr-106527-03 paragraph a of the trust provides that during daughter’s life trustee is to pay daughter as much of the trust’s net_income as is necessary to provide for daughter’s education or maintenance in health and reasonable comfort pursuant to paragraph a during daughter’s life daughter’s issue are to receive as much of the trust’s net_income as is necessary to provide for their maintenance health and education with no requirement of equalization among beneficiaries income not distributed is to be added to principal paragraph provides that trustee is to distribute to daughter and her issue as much trust principal as is necessary to provide for their maintenance in health and reasonable comfort support in the accustomed manner of living and education including college and professional education paragraph b provides daughter with a testamentary limited power to appoint the trust’s remaining net_income and principal in her will among daughter’s spouse and issue paragraph c provides that any unappointed trust income and principal is to be held in further trust for the benefit of daughter’s issue trustee is to distribute to daughter’s issue as much of the trust’s net_income as is necessary to provide for their education support and maintenance according to need and with no requirement of equalization among beneficiaries income not distributed is to be added to principal paragraph c provides that the trust will terminate years after the death of the last to die of daughter and taxpayer’s more remote issue alive on date and be distributed to daughter’s then living issue per stirpes if daughter is not survived by issue the trust’s remaining assets will be distributed to taxpayer’s then living issue on date taxpayer transferred company stock with a reported value of dollar_figurea to the trust on date taxpayer transferred dollar_figureb to the trust the transfers on date sec_1 and occurred in year taxpayer retained accountant to prepare his year form_709 united_states gift and generation-skipping_transfer_tax return accountant however inadvertently failed to prepare and file taxpayer’s year form_709 as a result taxpayer’s gst_exemption was not allocated to the year transfers to the trust in year taxpayer’s tax advisor discovered accountant’s inadvertent failure_to_file taxpayer’s year form_709 on date taxpayer filed a year form_709 reporting the year transfers to the trust taxpayer has represented that he has sufficient remaining gst_exemption available to apply to the year transfers to the trust taxpayer has requested an extension of time under sec_2642 and sec_301_9100-3 to make an allocation of taxpayer's gst_exemption to the date and date transfers to the trust and that such allocations will be based on the value of the property transferred to the trust on date and date respectively so that trust will have a plr-106527-03 zero inclusion_ratio for gst tax purposes law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the year at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 sec_2642 provides that in determining whether to grant relief under this plr-106527-03 paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to allocate taxpayer’s available gst_exemption to the transfers taxpayer made to the trust on date and date the allocations will be effective as of date and date respectively and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the trust will have an inclusion_ratio of zero plr-106527-03 provided the amount of gst_exemption allocated to the trust is equal to the amount transferred to the trust for federal gift_tax purposes the allocations should be made on a supplemental form_709 for year filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of property transferred to the trust for federal transfer_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes one copy of this letter
